Citation Nr: 1820715	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2017, a Travel Board hearing was held before the undersigned; a transcript is of record.

The Board remanded this matter in August 2017 for further development.

In a January 2018 rating decision since issued, the Veteran was granted a 50 percent disability rating for his PTSD, effective March 30, 2011, the date of his claim for an increased rating.  The Veteran, however, is presumed to be seeking an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The Veteran's PTSD is manifested mainly by depressed mood, anxiety, chronic sleep impairment, suicidal ideation, and several psychiatric hospitalizations.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duties to notify and assist in the appeal, and neither the Veteran nor his representative has asserted any error as to the duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations regarding his claim; as discussed in greater detail below, the Board finds the examinations to be adequate upon which to adjudicate the merits of this appeal.  Moreover, the September 2017 examination substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the April 2017 Board hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim and evidence that could assist the Veteran in substantiating the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The RO has rated the Veteran's PTSD under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R § 4.130, Diagnostic Code 9411 (PTSD).  The General Rating Formula is as follows:

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

On April 2011 VA examination, the examiner noted the Veteran had diagnoses of PTSD, depressive disorder, cocaine abuse in early full remission, and alcohol abuse in early full remission.  The examiner stated she was unable to distinguish which symptoms were attributable to the various diagnoses.  The Veteran reported he had PTSD symptoms on a daily basis, including intrusive thoughts, but that he could have periods of remission for hours if engaged in something.  He also reported dreams and nightmares about traumatic events weekly.  The examiner noted he had depressed mood, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The Veteran reported he required four psychiatric admissions since his last VA examination in 2008, often for worsening symptoms or substance abuse.  The examiner opined PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

On May 2014 VA examination, the examiner noted diagnoses of PTSD, opioid use disorder, cannabis use disorder, and substance induced depressive disorder.  The examiner stated it was not possible to differentiate what symptoms were attributable to each diagnosis.  The Veteran reported that since his last examination, he took several psychiatric medications, and he had ongoing passing thoughts of suicide and homicide, but no intent to act on them.  He stated he used marijuana daily, cocaine "at times," and alcohol regularly.  He reported sleeping 4-5 hours at night, often up all night and sleeping at various times during the day.  He stated he had limited social contacts.  The examiner noted PTSD symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner opined that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

On September 2017 VA examination, the examiner noted diagnoses of PTSD, cannabis use disorder in sustained remission, alcohol use disorder in sustained remission, and cocaine use disorder in sustained remission.  The examiner stated it was not possible to differentiate which symptoms were attributable to each diagnosis.  The Veteran reported he had not used alcohol, cannabis, or cocaine in almost two years.  He noted symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner noted that the Veteran continued to manifest considerable psychiatric distress and functional impairment, and opined that symptoms caused occupational and social impairment with reduced reliability and productivity.

On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD more accurately reflects a 70 percent disability rating, but no higher, for the entire appellate period.  The Veteran's symptoms include depressed mood, anxiety, chronic sleep impairment, suicidal ideation, and several psychiatric hospitalizations, most recently in May 2017 for a gambling disorder and suicidal ideation.  The Veteran has multiple psychiatric diagnoses, and every examiner has stated the symptoms could not be differentiated.  The Board notes it is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The overall record does not show that at any time during the appellate period, the Veteran had gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, or other symptoms reflective of a higher 100 percent rating.  Considering the lay and medical evidence of record, the Board finds that there has not been total social and occupational impairment at any time in appellate status.

The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability for the entire appellate period most nearly approximates a 70 percent rating.  The Board has considered the lay and medical evidence of the occupational and social impairment.  The Board finds that the Veteran's impairment is contemplated by the 70 percent rating when considering the frequency, severity, and duration of these symptoms.



ORDER

A 70 percent rating for PTSD is granted throughout the appeal period, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


